Per Curiam,
In the preparation of their paper-book, defendants have neglected to comply with the rules of court in several particulars. For that reason alone plaintiff would be entitled to an affirmance of the judgment. But waiving that, there appears to be nothing in either of the specifications of error that would warrant a reversal. From the statement of claim, — supplied by the appellee, — and the charge of the learned trial judge, it appears that the suit is for balance purchase money due on sale of the coal yard lease referred to in the testimony. It also appears that said balance is represented by the note alleged to have been lost; but the court can so control the execution as to amply protect the defendants against the collection of said note by innocent holders for value. This may be done by restraining the execution until they are sufficiently indemnified by plaintiff, or until they are fully protected by the bar of the statute. According to the evidence, the note was at six months from June 3, 1887, and will therefore be barred by the statute of limitations in a few weeks.
The verdict was warranted by the testimony, and there appears to be nothing in the record that requires a reversal of the judgment entered thereon. The court below, on application of defendants, will see that they are properly indemnified, or otherwise protected against the outstanding note.
Judgment affirmed, with stay of execution until leave to issue the same is granted by the court below.